DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-11 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim – US 2015/0120225.

Per claim 1, Kim teaches an evaluation device for an energy storage device (Fig. 2; battery 400; ¶33), comprising:
first processing circuitry configured to acquire data items including an amount of charge and a voltage value measured in a measurement period from an energy storage device, the energy storage device being charge-discharge-controlled according to charge-discharge command values (The control unit 300 acquires a battery open circuit voltage (OCV) and a battery state of charge (SOC) based on a voltage measured during charge and discharge of the battery 400 (Fig. 2; ¶32-36));
second processing circuitry configured to generate a representative data item of voltage values for amounts of charge, based on the data items acquired for the measurement period; and evaluate a degradation state of the energy storage device, based on a relative change between a plurality of the representative data items corresponding to a plurality of the measurement periods (The control unit 300 is configured to calculate a variation between a current SOC measurement and a previous SOC measurement (¶36-37).  If the variation is greater than a threshold value, a first state of health (SOH) calculation unit is configured to perform a state of health calculation (¶38-39)).

Per claim 10, Kim teaches an evaluation method for an energy storage device (Fig. 2; battery 400; ¶33), comprising:
acquiring data items including an amount of charge and a voltage value measured in a measurement period from the energy storage device, the energy storage device being charge-discharge-controlled according to charge-discharge command values (The control unit 300 acquires a battery open circuit voltage (OCV) and a battery state of charge (SOC) based on a voltage measured during charge and discharge of the battery 400 (Fig. 2; ¶32-36)); and
generating a representative data item of voltage values for amounts of charge, based on the data items acquired for the measurement period, and evaluating a degradation state of the energy storage device, based on a relative change between a plurality of the representative data items corresponding to a plurality of the measurement periods (The control unit 300 is configured to calculate a variation between a current SOC measurement and a previous SOC measurement (¶36-37).  If the variation is greater than a threshold value, a first state of health (SOH) calculation unit is configured to perform a state of health calculation (¶38-39)).

Per claim 11, Kim teaches an evaluation system, comprising:
an energy storage device (Fig. 2; battery 400; ¶33) charge-discharge-controlled according command values; and configured to be to charge-discharge an evaluation device for the energy storage device, the evaluation device comprising:
first processing circuitry configured to acquire data items including an amount of charge and a voltage value measured in a measurement period from an energy storage device (The control unit 300 acquires a battery open circuit voltage (OCV) and a battery state of charge (SOC) based on a voltage measured during charge and discharge of the battery 400 (Fig. 2; ¶32-36));
second processing circuitry configured to generate a representative data item of voltage values for amounts of charge, based on the data items acquired for the measurement period; and evaluate a degradation state of the energy storage device, based on a relative change between a plurality of the representative data items corresponding to a plurality of the measurement periods (The control unit 300 is configured to calculate a variation between a current SOC measurement and a previous SOC measurement (¶36-37).  If the variation is greater than a threshold value, a first state of health (SOH) calculation unit is configured to perform a state of health calculation (¶38-39)).

Claim Objections
6.	Claim 11 is objected to due to the following informality.  It appears that line 9 of claim 11 should terminate with a semicolon rather than a semicolon and comma.

s 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Per claim 2, the prior art of record is silent on, in particular, the second processing circuitry sorting the data items in an order of the amounts of charge, and generating a moving average data item of the voltages value for the amounts of charge, as the representative data item, based on the sorted data items.  Claims 3-8 are consequently objected to due to their dependence on claim 2.
	Per claim 9, the prior art of record is silent on, in particular, the first processing circuitry acquiring temperature information on the energy storage device, and the second processing circuitry calculating a representative temperature of the energy storage device in the measurement period based on the temperature information, and wherein the second processing circuitry performs degradation evaluation of the energy storage device in an order of a first to third measurement periods, and wherein if the representative temperature in the second measurement period is changed from the representative temperature in the first measurement period, the second processing circuitry determines the degradation state in the second measurement period to be identical to the degradation state in the first measurement period, and evaluates the degradation state in the third measurement period with reference to the representative data in the second measurement period.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852